DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-4, 7, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0100355 (Chen, et al) in view of United States Patent Application Publication 2015/0222401 (Xu, et al).
Chen, et al discloses an apparatus (figure 1, #UE3) comprising a processor (inherent since something executing the process in the title, abstract, etc.) in the configured to cause a first device (#UE3) to communicate with a second device (# eNB1) over a first radio link according to a radio access technology (RAT, it’s a cellular radio network, its accessible, and made by humans), and receive first information from the second device (#eNB1) over the first radio link.  The first information includes measurement configuration information for the first device (#UE3) to transmit (Abstract, paragraphs 8-11, 15, 19, 63, 67, etc. figures 2, 3, 14, 15), to the second device over (#UE3) the first radio link, wherein the reporting includes transmitting an indication of one or more of issues caused by communications of the first device (#UE3) with the second device (#eNB1) over the first radio link-and affecting communications of the first device (#UE3) with the peer device (#UE4) over the second radio link (figures 19 and 20, paragraphs 197-206).  

    PNG
    media_image1.png
    369
    476
    media_image1.png
    Greyscale


Chen, et al does not explicitly disclose resource configuration information for the first device to communicate communicating with a peer device over a second radio link according to the RAT and communicate with the peer device over the second radio link according to the resource configuration information.  It is expected the first device must receive some type of resource configuration information from the second device in order to communicate from the peer device.  

    PNG
    media_image2.png
    375
    461
    media_image2.png
    Greyscale

Xu, et al teaches the use of resource configuration information for the first device to communicate communicating with a peer device over a second radio link according to an RAT and communicate with the peer device over the second radio link according to the resource configuration information for the purpose of transmitting configuration information and for discovering other devices (figures 3, 5, #30, 31, 50, Abstract, paragraphs 3, 7, 8, 10, and 54).  





    PNG
    media_image3.png
    264
    501
    media_image3.png
    Greyscale




Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the expected use of resource configuration information for the first device to communicate communicating with a peer device over a second radio link according to an RAT and communicate with the peer device over the second radio link according to the resource configuration information for the purpose of transmitting configuration information and for discovering other devices, as taught by Xu, et al, in the apparatus of Chen, et al in order to transmit transmission resource configuration information of a Device to Device (D2D) signal to a first UE after the first UE establishes a Radio Resource Control (RRC) connection with the 



    PNG
    media_image4.png
    331
    565
    media_image4.png
    Greyscale

Regarding claim 2, second device is a base station (#eNB1) and the peer device is a mobile device (#UE4), wherein the first radio link is an interface between the first device (#UE3) and the base station (#eNB1) and the second radio link is a sidelink (Sidelink is an adaptation of the core LTE standard that allows direct communication between two LTE devices without going through a base station. LTE Sidelink was defined by 3GPP in Release 12 as a standard which can be used for Public Safety communications), and wherein the RAT includes a specific cellular Chen, et al.

    PNG
    media_image5.png
    577
    492
    media_image5.png
    Greyscale




Regarding claim 4 and 14, note paragraphs 9, 15, 16, etc, figures 15 and 16 in Chen, et al.
Regarding claim 7, note paragraphs 151 and 171 in Chen, et al.
Regarding claim 12, it’s in inherent that the device has a radio circuitry in Chen, et al since it’s in a radio cellular network.  Also Xu, et al shows radio circuitry in figure 10, #101.
Regarding claim 16, note #103 in Xu, et al.
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 5-6, 8-11, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645